Title: To James Madison from Samuel Smith, 19 January 1809
From: Smith, Samuel
To: Madison, James



19 January 1809

Resolved, That from and after the 1 day of June next, the Act laying an Embargo in the Ports and Harbours of the U. S. as well as all Acts Supplementary thereto, or to Enforce the Same, be repealed.
Resolved, That from and after the Same first day of June next, It Shall be lawful for the Owners of the Ships and Vessels of the U. S. to Arm the Same, and for the President of the U. S. to grant Commissions to Such armed Vessels, authorizing them to defend themselves (whilst engaged in lawful Commerce) against the Attack of any Foreign Vessel, and not only to repel but to make Prize of Such foreign Ship or Vessel

Sir,N. J. Avenue 19 Jany. 09I flatter myself, Something like the above will be adopted: if not, and that Soon.  I fear that we Shall lose all the Spring Elections, and if not done before we rise, Maryland will be lost. All my informations ascertain this letter.  Your Friend

S. Smith

